EXHIBIT 10.15


COMPUTER SCIENCES CORPORATION


________ EMPLOYEE INCENTIVE PLAN


INTERNATIONAL PERFORMANCE BASED RESTRICTED STOCK UNIT


ADDITIONAL TERMS AND CONDITIONS AGREEMENT


This Performance Based Restricted Stock Unit Additional Terms and Conditions
Agreement (“Agreement”) has been incorporated by reference into the Award
Agreement and, by signing the Award Agreement, the Employee has acknowledged and
agreed to the additional terms and conditions contained herein.  This Agreement
and the Award Agreement are collectively referred to as the “Agreement” herein.
 
1. Definitions.
 
This Award is subject to all of the terms, conditions and provisions of the Plan
in effect on the date hereof and administrative interpretations thereunder, if
any, adopted by the Committee.  Except as defined herein, capitalized terms
shall have the same meanings ascribed to them under the Plan and/or the Award
Agreement.  For purposes of this Agreement:
 
(a) “Applicable Restrictive Period” shall mean, with respect to each Settlement
Date, the period set forth in Section 3(b)(i), (ii) or (iii) hereof,
respectively.
 
(b) “Cause” shall mean: (A) fraud, misappropriation, embezzlement or other act
of material misconduct against the Company or any of its affiliates; (B)
conviction of a felony involving a crime of moral turpitude; (C) willful and
knowing violation of any rules or regulations of any governmental or regulatory
body material to the business of the Company; or (D) substantial and willful
failure to render services in accordance with the terms of his or her employment
(other than as a result of illness, accident or other physical or mental
incapacity), provided that (X) a demand for performance of services has been
delivered to the Employee in writing by the Employee’s supervisor at least 60
days prior to termination identifying the manner in which such supervisor
believes that the Employee has failed to perform and (Y) the Employee has
thereafter failed to remedy such failure to perform.
 
(c) “Change in Control” shall mean the consummation of a “change in the
ownership” of Computer Sciences Corporation, a “change in effective control” of
Computer Sciences Corporation or a “change in the ownership of a substantial
portion of the assets” of Computer Sciences Corporation, in each case, as
defined in Section 409A of the U.S. Internal Revenue Code and the regulations
thereunder.
 
(d) “Client” means any client with respect to whom the Employee provided
services, on behalf of whom the Employee transacted business, or with respect to
whom the Employee possessed Confidential Information during the 12-month period
preceding each of (i) the date the Employee engages in an act described in
Section 3(b)(ii)(B) and (ii) the date of the termination of the Employee’s
employment with the Company for any reason.
 
 
 
 

--------------------------------------------------------------------------------

 
(e) “Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in business that is
substantially similar to the Company’s business. For purposes of this Agreement,
the parties specifically agree that: the Company is engaged in the business of
providing technology-enabled solutions and services; that the Company’s
capabilities include, but are not limited to, system design and integration,
information technology and business process outsourcing, applications software
development, Web and application hosting, mission support and management
consulting; and that the Company actively solicits business and services clients
located throughout the United States and the world.  A non-exhaustive list of
the Company’s Competitors includes Accenture, Xerox/ACS, HP/EDS, General
Dynamics, IBM, L-3 Communications, Lockheed Martin, Northrop Grumman, Dell/Perot
Systems, SAIC, Oracle/Sun Microsystems, Unisys Corporation, Infosys, WiPro,
Tata, Cognizant, or any subsidiary or affiliate thereof.
 
(f) “Confidential Information” means all Company trade secrets, patents,
copyrights, confidential or proprietary business information and data, sales and
financial data, pricing information, manufacturing and distribution methods,
information relating to the Company’s business plans and strategies including,
but not limited to, customers and/or prospects, or lists thereof, marketing
plans and procedures, research and development plans, methods of doing business,
both technical and non-technical, information relating to the design,
architecture, flowcharts, source or object code and documentation of any and all
computer software products which the Company has developed, acquired or licensed
or is in the process of developing, acquiring or licensing or shall develop,
acquire or license in the future, hardware and database technologies or
technological information, formulae, designs, process and systems information,
intellectual property rights, and any other confidential or proprietary
information which relates to the business of the Company or to the business of
any client or vendor of the Company or any other party with whom the Company
agrees to hold information in confidence, whether patentable, copyrightable or
protectable as trade secrets or not.  Confidential Information does not include
information which is (i) already known by the Employee without an obligation of
confidentiality, (ii) publicly known or becomes publicly known through no
unauthorized act of the Employee, (iii) rightfully received from a third party
without an obligation of confidentiality, (iv) disclosed without similar
restrictions by the Company to a third party (other than an affiliate or
customer of the Company), or (v) approved by the Company, in writing, for
disclosure.
 
(g) “Disability” shall mean the Employee has become “disabled,” as such term is
defined in Section 409A of the U.S. Internal Revenue Code and the regulations
thereunder.
 
(h) “Dividend Equivalents” shall mean, with respect to each RSU Share being
delivered by the Company upon settlement of the RSU, or sold in payment of
Tax-Related Items (as hereinafter defined), an amount in cash equal to the
aggregate amount of all regular cash dividends paid on a share of Common Stock
during the period between the Grant Date and the date of such settlement or
cancellation, together with interest thereon at the rate credited to amounts
deferred under the Company’s Deferred Compensation Plan, as such rate may be
changed from time to time.
 
 
 
2

--------------------------------------------------------------------------------

 
(i) “Employer” shall mean the Employee’s employer.
 
(j) The “Fair Market Value” of an RSU Share on any date shall be equal to the
last sale price, regular way, of a share of Common Stock on such date (or in
case the principal United States national securities exchange on which the
Common Stock is listed or admitted to trading is not open on such date, the next
preceding date upon which it is open), or in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on such
securities exchange.
 
(k) “Prospective Client” means any individual or enterprise who is not a Client
but with whom the Company was in active business discussions or negotiations at
any time during either (i) the date the Employee engages in an act described in
Section 3(b)(ii)(B) or (ii) the 12-month period preceding the termination of the
Employee’s employment with the Company for any reason and in each case whose
identity became known to the Employee in connection with the Employee’s
relationship with or employment by the Company.
 
(l) “Scheduled Settlement Date” shall mean the date that is as soon as
practicable after the date upon which the Company files with the U.S. Securities
and Exchange Commission the Company’s Annual Report on Form 10-K for Fiscal Year
3 and calculates the performance results for the performance period pursuant to
Appendix A, but in no event later than March 15 of the calendar year following
the calendar year in which Fiscal Year 3 ends.
 
(m) “Settlement Date” shall mean, with respect to each RSU Share, the date upon
which the RSU was settled by the delivery of such RSU Share to the Employee or
the date upon which such RSU Share was sold in payment of Tax-Related Items (as
hereinafter defined).
 
(n) “RSU Shares” shall mean the number of shares of Common Stock to be delivered
upon settlement of the RSU.
 
2.  
Settlement Date for RSU.

 
(a) The number of RSU Shares delivered in settlement of this Award shall be
between 0% and 200%, inclusive, of the number of Target Units and, except as
otherwise provided in this Agreement, shall be determined by the Committee
pursuant to Appendix A to this Agreement based on the Company’s performance
during FY20___ (“Fiscal Year 1”), FY20___ and FY20___ (“Fiscal Year
3”).  Dividend Equivalents will be paid with respect to such RSU Shares
delivered in settlement at the same time as the RSUs are settled.
 
(b) Except as otherwise provided in this Agreement, the RSU shall be settled on
the Scheduled Settlement Date.
 
(c) Termination of Employment at Age 62 or Older Other than for Cause, death or
Disability with at least 10 Years of Service; Approved Termination.  If, prior
to the Scheduled Settlement Date:
 
(i) the Employee’s status as an employee of the Company or any of its
subsidiaries is terminated after the end of Fiscal Year 1 at age 62 or older for
no reason, or for any reason other than Cause, death or Disability, and the
Employee shall have been (or for any other purpose shall have been treated as if
he or she had been) a continuous employee of the Company or its subsidiaries for
at least 10 years immediately prior to the date of termination of employment
status; or
 
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) the Employee’s status as an employee of the Company or any of its
subsidiaries is terminated at any time during the term of the Award and such
termination is specifically approved by the Committee for purposes of this
Section 2(c),
 
then, the Company shall settle the RSU in accordance with Appendix A to this
Agreement, without pro ration, on the Scheduled Settlement Date.
 
(d) Death or Disability.  If, prior to the Scheduled Settlement Date, the
Employee’s status as an employee of the Company or any of its subsidiaries is
terminated by reason of the death or Disability of the Employee, then, one
calendar month after the Employee’s status as an employee of the Company or its
subsidiaries is terminated (the “Employment Termination Date”) the Company shall
settle the RSU in full by delivering a pro-rated amount of the Target Units,
with such pro-ration based on the Employee’s period of service during the
performance period.
 
(e) Cancellation of RSU upon Other Termination of Employment.  If, prior to the
last day of Fiscal Year 3, the Employee’s status as an employee of the Company
or any of its subsidiaries is voluntarily or involuntarily terminated other than
pursuant to Section 2(c) or (d) hereof, then the RSU and all related Dividend
Equivalents shall automatically be cancelled as of the close of business on the
Employment Termination Date.
 
(f) Change in Control.  Upon a Change in Control (i) the Company shall settle
the RSUs in full, without pro ration; and (ii) the number of RSU Shares and
related Dividend Equivalents to be delivered upon such settlement shall be equal
to the number of Target Units.
 
(g) Recoupment and Forfeiture.  Settlement of all or a portion of the Award
pursuant to this Section 2 is subject to the forfeiture provisions of this
Section 2 and recoupment by the Company pursuant to Section 3.
 
3.  
Recoupment and Forfeiture.

 
(a) Refund of Stock Value; Forfeiture of RSUs.
 
(i) Refund of Stock Value.  If the Employee breaches any of the covenants set
forth in Section 3(b)(i), (ii) or (iii) hereof during the Applicable Restrictive
Period for any Settlement Date, then, if the RSU was settled within the one year
period prior to the occurrence of such event, the Employee shall immediately
deliver to the Company an amount in cash equal to the (i) aggregate Fair Market
Value, determined as of such Settlement Date, of all RSU Shares which were
delivered to the Employee or sold in payment of Tax-Related Items (as
hereinafter defined) on such Settlement Date and (ii) Dividend Equivalents paid
to the Employee in respect of the RSU Shares.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) Forfeiture of RSUs.  If the Employee breaches any of the covenants set
forth in Section 3(b)(i), (ii) or (iii) hereof prior to the Settlement Date for
the RSU, the RSU shall be terminated and forfeited.
 
(b) Triggering Events.  The events referred to in Section 2(g) hereof are as
follows:
 
(i) Non-Disclosure and Non-Use of Confidential Information.  The Employee agrees
not to disclose, use, copy or duplicate or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information (other than in connection
with authorized activities conducted in the course of the Employee’s employment
at the Company for the benefit of the Company) during the period of including
during his/her employment with the Company or at any time thereafter. The
Employee agrees to take all reasonable steps and precautions to prevent any
unauthorized disclosure, use, copying or duplication of Confidential
Information.
 
(ii) Non-Solicitation of the Company’s Employees, Clients, and Prospective
Clients.  During the time of the Employee’s employment and for a period of 24
months thereafter, the Employee shall not, without the express, prior written
consent of the Company’s General Counsel, engage in any of the conduct described
in paragraphs (A) and (B) below, either directly or indirectly, individually or
as an employee, agent, contractor, consultant, member, partner, officer,
director or stockholder (other than as a stockholder of less than 5% of the
equities of a publicly held corporation) or in any other capacity for any
person, firm, partnership or corporation:
 
(A) hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire any current employee of the Company or any person who was a
Company employee within the 6-month period preceding such hiring or attempted
hiring;
 
(B) solicit, divert or cause a reduction in the business or patronage of any
Client or Prospective Client.
 
(iii) Non-Competition.  During the time of the Employee’s employment and for a
period of 12 months thereafter, the Employee shall not, without the express,
prior written consent of the Company’s General Counsel, either directly or
indirectly, as an employee, agent, contractor, consultant, partner, member,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly traded corporation), wherever the Company is
marketing or providing its services or products, participate in any activity as,
or for, a Competitor of the Company which is the same or similar to the
activities in which the Employee was involved at the Company.
 
(c) Waiver of Recoupment.  Notwithstanding the foregoing, the Employee shall be
released from (i) all of his or her obligations under Section 3(a) hereof in the
event that a Change in Control occurs within three years prior to the Employment
Termination Date, and (ii) some or all of his or her obligations under Section
3(a) hereof in the event that the Committee (if the Employee is an executive
officer of the Company) or the Company’s Chief Executive Officer (if the
Employee is not an executive officer of the Company) shall determine, in their
respective sole discretion, that such release is in the best interests of the
Company.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Effect on Other Rights and Remedies.  The rights of the Company set forth in
this Section 3 shall not limit or restrict in any manner any rights or remedies
which the Company or any of its affiliates may have under law or under any
separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 3(b) hereof.
 
(e) Reasonableness.  The Employee agrees that the terms and conditions set forth
in this Section 3 are fair and reasonable and are reasonably required for the
protection of the interests of the Company.  If, however, in any judicial
proceeding any provision of this Section 3 is found to be so broad as to be
unenforceable, the Employee and the Company agree that such provision shall be
interpreted to be only so broad as to be enforceable.
 
4.  
Registration of Units.

 
The Employee’s right to receive the RSU Shares shall be evidenced by book entry
(or by such other manner as the Committee may determine).
 
5.  
Certain Corporate Transactions.

 
In the event that the outstanding securities of any class then comprising the
RSU Shares are increased, decreased or exchanged for or converted into cash,
property and/or a different number or kind of securities, or cash, property
and/or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, reclassification, dividend (other than a regular, quarterly
cash dividend) or other distribution, stock split, reverse stock split or the
like, then, unless the Committee shall determine otherwise, the term “RSU
Shares,” as used in this Agreement, shall, from and after the date of such
event, include such cash, property and/or securities so distributed in respect
of the RSU Shares, or into or for which the RSU Shares are so increased,
decreased, exchanged or converted.
 
6.  
Shareholder Rights.

 
The Employee shall have no rights of a shareholder with respect to RSU Shares
subject to this Award unless and until such time as the Award has been settled
by the transfer of shares of Common Stock to the Employee.
 
7.  
Assignment of Award.

 
Except as otherwise permitted by the Committee, the Employee’s rights under the
Plan and this Agreement are personal; no assignment or transfer of the
Employee’s rights under and interest in this Award may be made by the Employee
other than by will or by the laws of descent and distribution.
 
 
 
6

--------------------------------------------------------------------------------

 
 
8.  
Data Privacy.

 
(a) In order to implement, administer, manage and account for the Employee’s
participation in the Plan, the Company and its subsidiaries and affiliates
and/or the Employer may:
 
(i) collect and use certain personal data regarding the Employee, including,
without limitation, the Employee’s name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all RSUs and other
stock based incentives granted, awarded or sold to the Employee by the Company
(collectively, the “Data”);
 
(ii) transfer the Data, in electronic or other form, to employees of the Company
and its subsidiaries, and to third parties, who are involved in the
implementation, administration and/or management of, and/or accounting for, the
Plan, which recipients may be located in the Employee’s country or in other
countries that may have different data privacy laws and protections than the
Employee’s country;
 
(iii) transfer the Data, in electronic or other form, to a broker or other third
party with whom the Employee has elected to deposit any RSU Shares issued in
settlement of the RSU; and
 
(iv) retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee’s participation in the Plan.
 
(b) The Employee hereby consents to the collection, use, transfer and retention
of the Data, as described in this Agreement, for the exclusive purpose of
implementing, administering, managing and accounting for the Employee’s
participation in the Plan.
 
(c) The Employee understands that by contacting his or her local human resources
representative, the Employee may:
 
(i) view the Data;
 
(ii) correct any inaccurate information included within the Data;
 
(iii) request additional information regarding the storage and processing of the
Data
 
(iv) request a list with the names and addresses of any potential recipients of
the Data; and
 
 
 
7

--------------------------------------------------------------------------------

 
 
(v) under certain circumstances and with certain consequences, prevent further
use, transfer, retention and/or processing of the Data.
 
(d) The Employee understands that he or she may refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative.  The Employee understands, however, that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan.  For more information on the consequences of the
Employee’s refusal to consent or withdrawal of consent, the Employee understands
that he or she may contact his or her local human resources representative.
 
9.  
Notices.

 
Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:
 
(a) by registered or certified United States mail, postage prepaid, to Computer
Sciences Corporation, Attn: Corporate Secretary, 3170 Fairview Park Drive, Falls
Church, VA 22042; or
 
(b) by hand delivery or otherwise to Computer Sciences Corporation, Attn:
Corporate Secretary, 3170 Fairview Park Drive, Falls Church, VA 22042.
 
Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.
 
10.  
Withholding and Taxes.

 
(a) Regardless of any action the Company and/or the Employer may take with
respect to any or all income tax (including U.S., federal, state and local tax
and/or non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items (collectively, “Tax-Related Items”), the Employee acknowledges
that the ultimate liability for all Tax-Related Items is and remains the
Employee’s responsibility and may exceed the amount actually withheld by the
Company and/or the Employer.  The Employee further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSU,
including, but not limited to, the grant or settlement of the RSU, the
subsequent sale of RSU Shares acquired pursuant to such settlement and the
receipt of any Dividend Equivalents or dividends; and (2) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
RSU to reduce or eliminate the Employee’s liability for Tax-Related Items or
achieve any particular result.  Furthermore, if the Employee has become subject
to tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Prior to the relevant taxable or tax withholding event, as applicable, the
Employee shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, the
Employee authorizes the Company and/or the Employer, at their discretion, to
satisfy the Tax-Related Items by one or a combination of the following: (i)
withholding all applicable Tax-Related Items from any wages or other cash
compensation paid to the Employee by the Company and/or the Employer, or (ii)
withholding from the proceeds of the sale of the RSU Shares acquired upon
settlement of the RSU pursuant to the Company’s cashless settlement program.
 
(c) Finally, the Employee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Employee’s participation in the Plan that
cannot be satisfied by the means described in this Section.  The Company may
refuse to honor the RSU if the Employee fails to comply with his or her
obligations in connection with the Tax-Related Items.
 
11.  
No Advice Regarding RSU.

 
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of RSU Shares.  The Employee is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding the Employee’s participation in the Plan before taking any
action related to the Plan.
 
12.  
Stock Certificates.

 
Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award.  The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this Award until all
restrictions and conditions set forth in the Plan or this Agreement and in the
legends referred to in this Section 12 have been complied with.
 
13.  
Stock Exchange; Applicable Laws.

 
Notwithstanding anything to the contrary in this Agreement, no RSU Shares
delivered upon settlement of the RSU, and no certificate representing all or any
part of such shares, shall be issued or delivered if, in the opinion of counsel
to the Company, such issuance or delivery would cause the Company to be in
violation of, or to incur liability under, any securities law, or any rule,
regulation or procedure of any U.S. national securities exchange upon which any
securities of the Company are listed, or any listing agreement with any such
securities exchange, or any other requirement of law or of any administrative or
regulatory body having jurisdiction over the Company.
 
14.  
Successors and Assigns.

 
This Agreement shall bind and inure to the benefit of and be enforceable by the
Employee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Employee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
 
 
 
9

--------------------------------------------------------------------------------

 
 
15.  
Plan.

 
The RSU is granted pursuant to the Plan, as in effect on the Grant Date, and is
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that no such amendment shall deprive the
Employee, without his or her consent, of the RSU or of any of the Employee’s
rights under this Agreement.  The interpretation and construction by the
Committee of the Plan, this Agreement and such rules and regulations as may be
adopted by the Committee for the purpose of administering the Plan shall be
final and binding upon the Employee.  Until the RSU is settled in full, the
Company shall, upon written request therefor, send a copy of the Plan, in its
then-current form, to the Employee.
 
16.  
No Employment Guaranteed.

 
No provision of this Agreement shall (a) be deemed to form an employment
contract or relationship with the Company or any of its subsidiaries, (b) confer
upon the Employee any right to be or continue to be in the employ of the Company
or any of its subsidiaries, (c) affect the right of the Employer to terminate
the employment of the Employee, with or without Cause, or (d) confer upon the
Employee any right to participate in any employee welfare or benefit plan or
other program of the Company or any of its subsidiaries other than the
Plan.  The Employee hereby acknowledges and agrees that the Employer may
terminate the employment of the Employee at any time and for any reason, or for
no reason, unless applicable law provides otherwise or unless the Employee and
the Employer are parties to a written employment agreement that expressly
provides otherwise.
 
17.  
Nature of Company Restricted Stock Unit Grants.

 
The Employee acknowledges and agrees that:
 
(a) the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
 
(b) the Company grants RSUs voluntarily and on an occasional basis, and the
receipt of the RSU by the Employee does not create any contractual or other
right to receive any future grant of RSUs, or any benefits in lieu of a grant of
RSUs, even if RSUs have been granted repeatedly in the past;
 
(c) all decisions with respect to future grants of RSUs by the Company will be
made in the sole discretion of the Company;
 
(d) the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment or service relationship (if any)
at any time;
 
(e) the Employee is voluntarily participating in the Plan;
 
 
 
10

--------------------------------------------------------------------------------

 
 
(f) the future value of the RSU and RSU Shares is unknown and cannot be
predicted with certainty;
 
(g) the RSU and RSU Shares are an extraordinary item which does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of the Employee’s employment or service
contract, if any;
 
(h) the RSU and the RSU shares are not intended to replace any pension rights or
compensation;
 
(i) the RSU and the RSU Shares are not part of normal or expected compensation
or salary for any purposes, including, without limitation, for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, or
end of service payments, or any bonuses, long-service awards or pension or
retirement or welfare benefits, or any similar payments, and in no event should
be considered as compensation for, or relating in any way to, past services for
the Company, the Employer or any subsidiary or affiliate of the Company;
 
(j) the RSU and the Employee’s participation in the Plan will not be interpreted
to form an employment or service contract or relationship with the Company or
any subsidiary or affiliate of the Company;
 
(k) in consideration of the grant of the RSU, no claim or entitlement to
compensation or damages shall arise from termination of the RSU or diminution in
value of the RSU or RSU Shares resulting from termination of the Employee’s
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and the Employee irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing the Agreement, the Employee shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and
 
(l) in the event of termination of the Employee’s employment (whether or not in
breach of local labor laws), the Employee’s right to settlement of the RSU under
the Plan, if any, will terminate effective as of the date that the Employee is
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law), and the Committee shall
have the exclusive discretion to determine when the Employee is no longer
actively employed for purposes of the RSU.
 
18.  
Governing Law; Consent to Jurisdiction.

 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, United States of America, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  Any action, suit or proceeding to enforce the terms and
provisions of this Agreement, or to resolve any dispute or controversy arising
under or in any way relating to this Agreement, may be brought in the state
courts for the County of Washoe, State of Nevada, United States of America, and
the parties hereto hereby consent to the jurisdiction of such courts.
 
 
 
11

--------------------------------------------------------------------------------

 
 
19.  
Entire Agreement; Amendment and Waivers.

 
This Agreement embodies the entire understanding and agreement of the parties
with respect to the subject matter hereof, and no promise, condition,
representation or warranty, express or implied, not stated or incorporated by
reference herein, shall bind either party hereto.  None of the terms and
conditions of this Agreement may be amended, modified, waived or canceled except
by a writing, signed by the parties hereto specifying such amendment,
modification, waiver or cancellation.  A waiver by either party at any time of
compliance with any of the terms and conditions of this Agreement shall not be
considered a modification, cancellation or consent to a future waiver of such
terms and conditions or of any preceding or succeeding breach thereof, unless
expressly so stated.
 
20.  
Section 409A Compliance.

 
Payments under this Agreement are designed to be made in a manner that is exempt
from or compliant with Section 409A of the U.S. Internal Revenue Code (the
“Code”) as a “short-term deferral,” and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).
 
Notwithstanding anything to the contrary in this Agreement, if, upon the advice
of its counsel, the Company determines that the settlement of an RSU Share
pursuant to this Agreement is or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A (“409A Taxes”) as applicable at the time such settlement is
otherwise required under this Agreement, then such payment may be delayed to the
extent necessary to avoid 409A Taxes.  In particular:
 
(a) if the Employee is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Employee’s “separation from
service” (other than due to death) within the meaning of Section 1.409A-1(h) of
the Treasury Regulations, such settlement shall be delayed until the earlier of
(i) the first business day following the expiration of six months from the
Employee’s separation from service, (ii) the date of the Employee’s death, or
(iii) such earlier date as complies with the requirements of Section 409A (the
“Settlement Delay Period”); and
 
(b) if all or any part of such RSU Share has been converted into cash pursuant
to Section 5 hereof, then:
 
(i) upon settlement of such RSU Share, such cash shall be increased by an amount
equal to interest thereon for the Settlement Delay Period at a rate equal to the
120-month rolling average yield to maturity of the index called the “Merrill
Lynch U.S. Corporates, A Rated, 15+ Years Index” (or any successor index, or if
neither exists, the most similar index which does exist) as of December 31 of
the year preceding the year in which the Settlement Delay Period commences,
compounded annually; and
 
 
 
12

--------------------------------------------------------------------------------

 
 
(ii) the Company shall fund the payment of such cash to the Employee upon
settlement of such RSU Share, including the interest to be paid with respect
thereto (collectively, the “Delayed Cash Payment”), by establishing and
irrevocably funding a trust for the benefit of the Employee, but only if the
establishment of such trust does not result in any taxes or penalties becoming
due under Section 409A(b).  Such trust shall be a grantor trust described in
Section 671 of the U.S. Internal Revenue Code and intended not to cause tax to
be incurred by the Employee until amounts are paid out from the trust to the
Employee.  The trust shall provide for distribution of amounts to the Employee
in order to pay taxes, if any, that become due on the amounts as to which
payment is being delayed during the Settlement Delay Period pursuant to this
Section 20, but only to the extent permissible under Section 409A of the U.S.
Internal Revenue Code without the imposition of 409A Taxes.  The establishment
and funding of such trust shall not affect the obligation of the Company to pay
the Delayed Cash Payment pursuant to this Section 20.
 
21.  
Language.

 
If the Employee has received the Agreement or any other document related to the
Plan translated into a language other than English, and the translated version
is different than the English version, the English version will control, unless
otherwise prescribed by local law.
 
22.  
Electronic Delivery.

 
The Company may, in its sole discretion, decide to deliver any documents related
to the RSU granted under and participation in the Plan or future RSUs that may
be granted under the Plan by electronic means or to request the Employee’s
consent to participate in the Plan by electronic means.  The Employee hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
 
23.  
Severability.

 
Any provision of the Agreement which is invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of the Agreement invalid, illegal or unenforceable in any other
jurisdiction.
 
24.  
Additional Appendix.

 
Notwithstanding any provision in the Agreement to the contrary, the RSU shall be
subject to the special terms and provisions as set forth in Appendix B to the
Agreement for the Employee’s country of residence, if any.  Moreover, if the
Employee relocates to one of the countries included in Appendix B, the special
terms and conditions for such country will apply to the Employee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan.  Appendix B constitutes part of this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
25.  
Imposition of Other Requirements.

 
The Company reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the RSU and on any RSU Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require the Employee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
 


 

 
14

--------------------------------------------------------------------------------

 

Appendix A
 
PERFORMANCE MATRIX
 
The number of RSU Shares to be delivered upon settlement of the RSU on the
Scheduled Settlement Date, expressed as a percentage of the Target Units, will
be determined by the Committee based upon the Company’s performance during
Fiscal Years 20__-20__ pursuant to the performance matrix set forth below.
 
In determining the number of RSU Shares, performance criteria shall be adjusted
to omit the effects of extraordinary items, gain or loss on the disposal of a
business segment (other than provisions for operating losses or income during
the phase-out period), unusual or infrequently occurring events or transactions
that have been publicly disclosed and the cumulative effects of changes in
accounting principles, all as determined in accordance with U.S. GAAP.
 
The Committee may not waive the achievement of the applicable performance goals,
and may not increase or decrease the number of RSU Shares determined under the
performance matrix set forth below, except for those adjustments described in
the preceding paragraph.
 
Revenue performance will be measured against the performance of a Peer Index of
companies in the commercial and public sectors.


The commercial sector companies are:
1.  
Accenture Ltd.

2.  
Automatic Data Processing, Inc.

3.  
ATOS Origin

4.  
Cap Gemini

5.  
CGI Group, Inc.

6.  
Cognizant Technology Solutions Corp.

7.  
Convergys Corporation

8.  
Deutsche TeleKom-Systems Solutions

9.  
HP Services (EDS)

10.  
IBM Global Services

11.  
Siemens – IT Solutions and Services

12.  
Syntel Inc

13.  
TCS

14.  
Unisys – Services

15.  
Wipro Ltd.

 

 
 
15

--------------------------------------------------------------------------------

 
The public sector companies are:
1.  
Boeing - Global Services and Support

2.  
CACI International Inc.

3.  
Dynamics Research Corp

4.  
General Dynamics Corp. – Information Systems and Technology

5.  
L-3 Communications Holdings Inc. – Government Services, Aircraft Modernization
and Maintenance

6.  
Lockheed Martin – Information Systems & Global Services

7.  
ManTech International

8.  
MAXIMUS, Inc.

9.  
NCI, Inc.

10.  
Northrop Grumman – Information Systems, Technical Services

11.  
Raytheon – Intelligence and Information Systems

12.  
Technical Services, Network Centric Systems

13.  
SAIC, Inc.

14.  
SRA International Inc

15.  
Stanley, Inc.



Calculations under, and changes and adjustments to, the Index are subject to
approval of the Committee.
 

 
16

--------------------------------------------------------------------------------

 
